Citation Nr: 1645495	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-18 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include plantar fasciitis.

2.  Entitlement to service connection for a right ankle disorder.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2015, the Board remanded the case and it now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's June 2011 substantive appeal reflects his desire to testify at a Board hearing before a Veterans Law Judge sitting at the RO.  As such, in February 2015, the AOJ notified the Veteran at his address of record that his requested Board hearing had been scheduled for March 2015.  However, the Veteran did not appear for his Board hearing.  Accordingly, in the August 2015 remand, the Board considered the Veteran's request withdrawn.  

However, during the course of the development requested by the Board in its remand, VA learned that the Veteran had changed his address, and that previous communications, including the February 2015 hearing notification letter, had not been received by the Veteran.  As such, in October 2016, the Board contacted the Veteran to determine whether he still desired a hearing.  In November 2016, the Veteran again requested the opportunity to testify at a Board hearing before a Veterans Law Judge sitting at the RO.  Therefore, a remand is necessary in order to schedule the Veteran for his requested Board hearing.    

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



